Citation Nr: 0820138	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-44 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to service connection for a pulmonary 
condition.

3.  Entitlement to service connection for myocardial 
infarction.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of the San Diego, California,. Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2006.  

This matter was previously remanded by the Board in July 2006 
for further development.  

In May 2008, the Board granted the veteran's motion to 
advance on docket

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As it relates to the issues of service connection, the Board 
notes that evidence received in conjunction with the 
veteran's requests for service connection subsequent to the 
issuance of the September 2007 supplemental statement of the 
case, including numerous private treatment records. must be 
considered as part of the claims for service connection and 
is pertinent to the veteran's claim.  VA regulations require 
that this evidence be considered in a new supplemental 
statement of the case.  38 C.F.R. §§ 19.31, 19.37 (2007).  
Such a supplemental statement of the case has not yet been 
issued.

Accordingly, the case is REMANDED for the following action:

Review the claims folder in its entirety, 
including all medical evidence and 
statements received subsequent to the 
issuance of the September 2007 
supplemental statement of the case.  
After completion of the above, if any of 
the claims are not fully granted, issue a 
SSOC, before returning the case to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


